Title: To Benjamin Franklin from Richard Oswald, 5 September 1782
From: Oswald, Richard
To: Franklin, Benjamin


Sir,
Paris 5th September 1782.
In consequence of the Notice I have just now had from Mr Jay of Your Desire of an Extract from my last Letter from His Majesty’s Secretary of State, regarding the proposed Treaty on the Subject of American Affairs, & my Authority in relation thereto, I take the liberty to send the same inclosed, which together with the Powers contained in the Commission which I had the Honor of laying before You & Mr Jay I am hopeful will satisfy You of the Willingness & sincere Desire of His Majesty to give You entire Content on that important Subject.
This Extract I shou’d have sent You before now, if I had thought You wished to have it, before I had the Honor of waiting on You myself, which was only delayed, until I cou’d be informed by Mr Jay, that You was well enough to see me upon Business.
I heartily wish for a perfect re-establishment of Your Health & am with sincere Regard & Esteem Sir &
R: O.
Copy
 
Notations: Copy of a Letter from Mr Oswald to Dr Franklin inclosing an Extract from Mr Secretary Townshend’s Letter 5th September 1782. / In Mr Oswald’s Letter of 10th Septr 1782.
